 



CONFIDENTIAL – FOR SETTLEMENT PURPOSES ONLY

 

COMPROMISE, SETTLEMENT AND MUTUAL RELEASE AGREEMENT

 

This Compromise, Settlement and Mutual Release Agreement (hereinafter referred
to as the “Agreement”) is made and entered into effective as of December 19,
2013 (the “Effective Date”), by and between Crossroads Systems, Inc.
(“Crossroads”) and Iron Mountain Information Management, LLC, formerly known as
Iron Mountain Information Management, Inc. (“Iron Mountain”). Crossroads and
Iron Mountain are each referred to as a “Party,” and together, are referred to
as the “Parties.” For good and valuable consideration, the sufficiency of which
is hereby acknowledged, Iron Mountain and Crossroads agree as follows:

 

1.Monetary Payment. Iron Mountain shall pay to Crossroads a one-time, lump sum
cash payment of One Million Six Hundred Thousand Dollars ($1,600,000.00) (the
“Payment”) no later than January 15, 2014. The Payment shall be comprised as
follows: (a) Five Hundred Fifty Thousand Dollars ($550,000) shall be the fourth
and final NRE payment due to Crossroads under Section 4.4 of the Professional
Agreement executed between the Parties on or about July 31, 2012, and (b) One
Million Fifty Thousand Dollars ($1,050,000.00) shall be in consideration for the
terms and conditions of this Agreement. Iron Mountain shall not be responsible
for the payment of any federal, state, or local taxes associated with the
Payment. The Payment shall be made pursuant to a wire transfer to an account
designated by Crossroads.

 

2.Termination of Crossroads Agreements. The Parties mutually agree to terminate
their business relationship and any outstanding contracts or agreements between
the Parties, except as stated in paragraph 3 below, including but not limited to
the Master Agreement dated on or about July 31, 2012, as amended pursuant to the
First Amendment thereto with an effective date on or about July 31, 2012, the
Professional Agreement dated on or about July 31, 2012, the Statement of Work
dated on or about July 27, 2012, the Securities Purchase Agreement, dated on or
about July 31, 2012 (the “Securities Purchase Agreement”), and the Registration
Rights Agreement, dated on or about July 31, 2012 (the “Registration Rights
Agreement”) (collectively, the “Crossroads Agreements”).

  

3.Terms and Conditions Surviving Termination. By terminating the Crossroads
Agreements, the Parties are released from all the terms and conditions set forth
in such Crossroads Agreements and agree to be bound solely by the terms of this
Agreement, except the following sections within the Crossroads Agreements shall
survive such termination:

  

a.Section 9 (Confidential Information and Business Disclosures) of the Master
Agreement, as amended by the First Amendment;

  

b.Section 12.10 (Non-Solicitation) of the Master Agreement;

 



Page 1 of 8

 



 

c.Article V of the Securities Purchase Agreement, to the extent of obligations
that remain to be performed thereunder; and

   

d.The Registration Rights Agreement, to the extent of obligations that remain to
be performed thereunder (it being acknowledged that Crossroads has complied with
its obligations under Section 2 of the Registration Rights Agreement to register
the resale of the Capital Stock (as defined below) acquired pursuant to the
Securities Purchase Agreement, but may have additional obligations with respect
thereto).

  

For the avoidance of doubt, no license rights, sections or provisions of the
Crossroads Agreements shall survive the termination of such Crossroads
Agreements, other than as set forth in Sections 3(a), 3(b), 3(c) and 3(d) above.
For further clarification, the following sections shall not survive termination
of the Crossroads Agreements:

  

e.Section 3.4 (Exclusive Rights and Continuity Provisions) of the Master
Agreement;

  

f.Section 6.3 (Source Code Escrow) of the Master Agreement;

  

g.Section 11.5 (Effect of Termination) of the Master Agreement;

  

h.Section 11.8 (Survival) of the Master Agreement; and

  

i.Section 8 (First Right of First Negotiation; Last Offer) of the Professional
Agreement.

  

Notwithstanding anything to the contrary in the Crossroads Agreements or this
Agreement, the irrevocable license granted to Iron Mountain in Section 3.4.1 of
the Master Agreement is hereby revoked.

  

4.Restriction. Iron Mountain agrees that it shall not build, develop, offer or
deliver a service (or functionality) that uses or incorporates products that are
competitive with Crossroads’ StrongBox® product (as it may be renamed) for 24
months from the Effective Date of this Agreement.

 

5.Transfer of Title to the Crossroads Strongbox Product. The Parties mutually
agree that the ownership and title to any and all Crossroads Strongbox products
purchased by Iron Mountain and in the physical possession of Crossroads or Iron
Mountain as of the Effective Date of this Agreement, as mutually agreed by the
parties, shall transfer from Iron Mountain to Crossroads, and no license rights
with respect to such StrongBox products shall survive the termination of the
Crossroads Agreements nor remain with Iron Mountain. Iron Mountain shall, at
Iron Mountains’ expense, properly package and ship to Crossroads such Crossroads
StrongBox products in its possession.

 





Page 2 of 8

 

 

6.Crossroads’ Stock.

  

a.As additional consideration for the release contained in paragraph 7 hereof,
the Parties mutually agree that, for a period of two (2) years from the
Effective Date of this Agreement (the “Holding Period”), Iron Mountain and its
affiliates shall not: (i) sell, transfer or assign (or propose to sell, transfer
or assign) any shares of capital stock of Crossroads or other securities that
are convertible into the capital stock of Crossroads and that were purchased by
Iron Mountain Inc. on or about July 31, 2012 (together, the “Capital Stock”)
that are beneficially held by Iron Mountain or its affiliates to any person or
entity other than to another Iron Mountain affiliate or entity; or (ii) enter
into any derivative, option, hedging or similar arrangement or transaction that
has the effect of decreasing the voting power or economic interest of Iron
Mountain and its affiliates in the Capital Stock, in each case without the prior
written approval of Crossroads. Crossroads shall be entitled to impose stop
transfer instructions or legends on such shares (which legend shall be in
substantially the form set forth in Section 2.2(c) of the Securities Purchase
Agreement).

 

b.During the Holding Period, Iron Mountain shall vote or cause the voting of all
shares of the capital stock of Crossroads now held or hereafter acquired by Iron
Mountain or any of its parents, subsidiaries or affiliates (i) in favor of the
election of each nominee to Crossroads’ Board of Directors (the “Board”) that
has been nominated by the Board, and (ii) in accordance with the Board’s
recommendation on any proposal or other stockholder vote on any other matter.
Notwithstanding the foregoing, Iron Mountain shall not be compelled to vote or
cause the voting of its shares if such vote shall be (1) against Iron Mountain’s
Code of Ethics or Anti-Corruption/Anti-Bribery policy, or (2) in the reasonable
good faith determination of Iron Mountain’s Board of Directors, detrimental to
Iron Mountain’s legitimate corporate interests, in which case Iron Mountain may
abstain but shall not vote in a manner contrary to the manner directed by the
Crossroads Board; provided that in any such instance, Iron Mountain shall
promptly, and in any event within three days of any such determination (which
shall in any event be delivered not later than seven business days in advance of
any such meeting), provide Crossroads with advance notice that it does not
believe it can vote in the manner directed and a reasonably detailed explanation
of the rationale therefor and thereafter to meet (in person or telephonically),
as promptly as practicable and in any event within four business days prior to
the meeting, with Crossroads or its representatives to discuss such matter.
Crossroads shall ensure that Iron Mountain is provided written notice of such
vote concurrently with notice to its other stockholders, and that such notice
shall be delivered to Iron Mountain at its address on file with Crossroads’
transfer agent. Crossroads shall be entitled to impose an appropriate legend on
such shares to the effect that such shares are subject to the voting obligations
contained herein.

 



Page 3 of 8

 

 

7.Release by Crossroads. In consideration of the agreement by Iron Mountain as
set forth in this Agreement, and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, Crossroads, on behalf of itself and
all of its respective directors, officers, employees, agents, representatives,
parent and subsidiary organizations, successor corporations or partnerships,
insurers, and assigns (all of whom are hereinafter collectively referred to as
the “Crossroads Releasors”) hereby remises, releases, acquits, and forever
discharges Iron Mountain and all of its respective past and present
representatives, agents, servants, employees, attorneys, officers, directors,
board members, shareholders, investors, trustees, partners, parent and
subsidiary organizations, administrators, predecessors, successors, insurers,
sureties, assigns, and other related entities (all of whom are hereinafter
collectively referred to as the “Iron Mountain Releasees”), of and from any and
all actions and causes of action, damages, suits, debts, dues, accounts, bonds,
agreements, contracts, covenants, promises, judgments, costs, attorneys’ fees,
expenses, compensation, claims and demands whatsoever, of every nature, kind,
and description, whether now known or unknown, accrued or unaccrued, which the
Crossroads Releasors or anyone claiming by, through, or under them now has or
ever had or could claim against the Iron Mountain Releasees, including, but not
limited to, those claims based upon or arising out of the Crossroads Agreements,
the Parties’ business relationship and any claims that were or could have been
asserted by Crossroads against Iron Mountain up to and including the Effective
Date of this Agreement. This Release applies equally to known claims and Unknown
Claims (as defined below), accrued or unaccrued (collectively, the “Crossroads
Released Claims”). Notwithstanding the foregoing, the Crossroads Releasors
expressly exclude from the effect of this Release and do not release the Iron
Mountain Releasees from the terms and conditions of this Agreement.

 

8.Release by Iron Mountain. In consideration of the agreement by Crossroads as
set forth in this Agreement, and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, Iron Mountain, on behalf of itself
and all of its respective directors, officers, employees, agents,
representatives, parent and subsidiary organizations, successor corporations or
partnerships, insurers, and assigns (all of whom are hereinafter collectively
referred to as the “Iron Mountain Releasors”) hereby remises, releases, acquits,
and forever discharges Crossroads and all of its respective past and present
representatives, agents, servants, employees, attorneys, officers, directors,
board members, shareholders, investors, trustees, partners, parent and
subsidiary organizations, administrators, predecessors, successors, insurers,
sureties, assigns, and other related entities (all of whom are hereinafter
collectively referred to as the “Crossroads Releasees”), of and from any and all
actions and causes of action, damages, suits, debts, dues, accounts, bonds,
agreements, contracts, covenants, promises, judgments, costs, attorneys’ fees,
expenses, compensation, claims and demands whatsoever, of every nature, kind,
and description, whether now known or unknown, accrued or unaccrued, which the
Iron Mountain Releasors or anyone claiming by, through, or under them now has or
ever had or could claim against the Crossroads Releasees, including, but not
limited to, those claims based upon or arising out of the Crossroads Agreements,
the Parties’ business relationship and any claims that were or could have been
asserted by Iron Mountain against Crossroads up to and including the Effective
Date of this Agreement. This Release applies equally to known claims and Unknown
Claims (as defined below), accrued or unaccrued (collectively, the “Iron
Mountain Released Claims”). Notwithstanding the foregoing, the Iron Mountain
Releasors expressly exclude from the effect of this Release and do not release
the Crossroads Releasees from the terms and conditions of this Agreement.

 



Page 4 of 8

 

 

9.Definition of Unknown Claims. The Parties agree that an “Unknown Claim,” as
used in paragraphs 7 and 8 of this Agreement, is any released claim that any
Releasor does not know or suspect to exist in his, her, or its favor at the time
of the release and, if known by him, her, or it might have affected his, her, or
its settlement with, and release of, the Releasees, or might have affected his,
her, or its decision not to object to this Agreement, including claims based on
the discovery of facts in addition to or different from those which he, she, or
it now knows or believes to be true with respect to the Crossroads Released
Claims or the Iron Mountain Released Claims.

 

10.No Admission of Liability. It is expressly understood and agreed that this
Agreement, and specifically the Payment, constitutes a compromise of disputed
claims. This Agreement is not, and shall not be construed as, an admission of
guilt, fault, or liability on behalf of either Party. Rather, the Parties have
entered into this Agreement solely for the purpose of reaching a compromise and
avoiding the expense and uncertainty of litigation and have relied on their own
judgment in entering into this settlement and not on any representations of the
other Party.

 

11.Authority; No Prior Assignment. Crossroads warrants and represents that it is
fully entitled and duly authorized to give the release contained herein, and
that it has not assigned any of the rights or causes of action released herein,
and that it has not relied upon any representation, promise, or statement made
by anyone which is not recited, contained or embodied in this Agreement.
Similarly, Iron Mountain warrants and represents that it is fully entitled and
duly authorized to give the release contained herein, and that it has not
assigned any of the rights or causes of action released herein, and that it has
not relied upon any representation, promise, or statement made by anyone which
is not recited, contained or embodied in this Agreement. Each of the signatories
hereto represents and warrants that he or she is duly authorized to execute this
Agreement on behalf of such Party.

 

12.Representation of Comprehension of Document. In entering into this Agreement,
the Parties represent that they have relied upon the legal advice of their
attorneys, who are the attorneys of their own choice, and that the terms of this
Agreement have been completely read and explained to them by their attorneys and
these terms are fully understood and voluntarily accepted by them.
Notwithstanding the identity of the drafters of this Agreement, the Parties
agree that there shall be no presumption against a Party arising out of or
relating to the identity of such drafters.

 

13.Notices. All notices, demands, requests, offers, or responses permitted or
required to be given under this Agreement shall be deemed sufficient if mailed
by registered or certified mail, postage prepaid, or sent by overnight delivery
(e.g., by Federal Express), addressed to:

 

Notices to Iron Mountain:

Iron Mountain Information Management, LLC

745 Atlantic Avenue

Boston, MA 02111

Attn: Scott Erlich

 



Page 5 of 8

 

 

With a cc to: Legal Department, IP and Technology Group

 

Notices to Crossroads:

Crossroads Systems, Inc.

11000 N. MoPac Expressway

Austin, Texas 78759

Attn: CEO

With a cc to: Chief Financial Officer

 

14.Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Parties, their officers, directors, affiliates, representatives,
agents, shareholders, members, licenses, employees, investors, trustees, parent
and subsidiary corporations or related entities, successors in interest, and/or
assigns, and any and all others acting by or through them or under their
direction or control, including but not limited to all persons or entities that
may attempt to make a claim through the Parties.

 

15.Confidentiality. The Parties hereby agree that the terms of this Agreement
shall remain strictly confidential as between them and shall not be disclosed to
third parties except as expressly provided herein. However, the Parties hereto
may disclose the terms of this Agreement to their respective legal or tax
advisors, accountants, investment bankers, lenders, in connection with any
financing or acquisition due diligence, as required by law (including, United
States securities laws or the laws of any securities exchange on which a Party
has any securities listed or in response to any lawful subpoena), or as
reasonably required by auditors to be disclosed in any or all Parties' financial
statements, including footnotes thereto. For the sake of clarity, it is
understood that Crossroads is a public reporting company and Crossroads has
determined that Crossroads will be required to file this Agreement as a material
contract.

 

16.Non-Disparagement. Neither Party shall make, express, speak, write or
otherwise communicate in any way, directly or indirectly, any derogatory,
disparaging, or other statements regarding the other Party which are or may
reasonably be construed to be injurious to the other Party’s business reputation
or goodwill.

 

17.Enforcement. The Parties recognize and agree that if for any reason any of
the provisions of this Agreement are not performed in accordance with their
specific terms or are otherwise breached, immediate and irreparable harm or
injury would be caused for which money damages would not be an adequate remedy.
Accordingly, each Party agrees that, in addition to any other remedies that may
be available, the other Party shall be entitled to an injunction (without
posting a bond or other undertaking) restraining any violation or threatened
violation of such provisions of this Agreement. In the event that any action
shall be brought in equity to enforce such provisions of this Agreement, no
Party shall allege, and each Party hereby waives the defense, that there is an
adequate remedy at law.

 

18.No Third Party Beneficiaries. This Agreement is made for the sole benefit of
the Parties to it. No other person or entity not described herein shall have any
rights or remedies under or by reason of this Agreement.

 



Page 6 of 8

 

 

19.Costs. The Parties shall each bear its own attorneys’ fees, costs, and other
fees incurred in connection with this Agreement, the Crossroads Agreements and
the dispute between the Parties that is the subject of this Agreement.

 

20.Attorneys’ Fees. If any legal or equitable action arises out of or is
necessary to enforce the terms of this Agreement, the prevailing Party shall be
entitled to recover attorneys’ fees and costs that are reasonably incurred and
paid, in addition to any other relief to which a Party may be entitled.

 

21.Choice of Law. The Parties agree that this Agreement shall be construed and
interpreted under, and any dispute relating to this Agreement shall be decided
under the laws of the State of New York, without reference to conflict of laws
principles (other than Section 5-1401 of the New York General Obligations Law).

 

22.No Other Conditions. The terms of this Agreement are not subject to, or
conditioned upon, any action by Crossroads or Iron Mountain, including, but not
limited to, the execution by Crossroads or Iron Mountain of any agreements
relating to group purchasing arrangements for Iron Mountain services or
products.

 

23.No Oral Modifications or Waivers. This Agreement may not be amended, altered,
modified or changed in any way except by a writing signed by each Party. No
provision of this Agreement may be waived except through a writing signed each
Party. The express waiver by either Party of any provision of this Agreement
shall not constitute a waiver of any future obligation to comply with such
provision. The failure by either Party to enforce any provision of this
Agreement shall not constitute a waiver of future enforcement of that or any
other provision.

 

24.Severability. If any provision in this Agreement is held invalid or
unenforceable by a body of competent jurisdiction (a) such provision shall be
limited or, if necessary, severed only as necessary to eliminate such invalidity
or unenforceability, (b) the Parties shall in good faith negotiate a valid,
enforceable substitute provision that most nearly effects their original intent,
including, without limitation, their economic intent, in entering into this
Agreement, and (c) the other provisions of this Agreement shall remain in full
force and effect.

 

25.Headings. The headings of the various paragraphs of this Agreement have been
included only in order to make it easier to locate the subject covered by each
provision and are not to be used in construing this Agreement or in ascertaining
its meaning.

 

26.Execution in Counterparts. This Agreement may be executed in multiple,
separate counterpart originals, or with detachable signature pages, which
together shall constitute the original thereof. Facsimile, photocopy, PDF, or
other copied signatures shall be considered as original signatures for all
purposes. This Agreement shall become effective only upon the execution of the
Agreement by each Party to this Agreement.

 

27.Completeness of Agreement. This Agreement constitutes the entire and sole
understanding between the Parties with respect to its subject matter and fully
supersedes, unless expressly otherwise provided in this Agreement, all prior
negotiations, agreements and understandings between the Parties with respect
thereto.

 



Page 7 of 8

 

 

 

IN WITNESS WHEREOF, the Parties have duly authorized and caused this Agreement
to be executed effective as of the Effective Date.

 



Iron Mountain Information Management, LLC.:   Crossroads Systems, Inc.:        
  By:  /s/ Harold E. Ebbighausen   By:  /s/ Rick Coleman               Name:
 Harold E. Ebbighausen   Name:  Rick Coleman               Title:  President,
North America   Title:  Chief Executive Officer               Date:  12/20/2013
  Date :  12/20/2013  



 

 





 

 



Page 8 of 8

 



